Case 5:20-mc-80152-WHO Document 41-3 Filed 01/27/21 Page 1 of 5




                   Exhibit C
         Case 5:20-mc-80152-WHO Document 41-3 Filed 01/27/21 Page 2 of 5



       quinn emanuel            trial lawyers | new york
       51 Madison Avenue, Floor 22, New York NY 10010 | TEL (212) 849-7000 FAX (212) 849-7100




                                                                                                     WRITER'S DIRECT DIAL NO.
                                                                                                               (212) 849-7552

                                                                                                     WRITER'S EMAIL ADDRESS
                                                                                              lucasbento@quinnemanuel.com



VIA EMAIL


November 19, 2020


Ted Folkman
Folkman LLC
53 State Street, Suite 500,
Boston, MA 02109 USA
ted@folkman.law

Re:      In re Application of Latvia MGI Tech SIA et al, 5:20-mc-80152-WHO

Dear Ted:

        We write in response to your letter dated October 21, 2020 in which you set out Illumina’s
objections to the subpoena served in the above-captioned matter.

      1. Reciprocal Discovery is Not Justified

        Respondent’s request for reciprocal discovery is unjustified and unreasonable. As you
rightly note, “Illumina Cambridge did seek and obtain discovery from three BGI-related entities
that were found in the United States, Complete Genomics, Inc. (“CGI”), BGI Americas Corp., and
MGI Americas, Inc.” Respondent’s October 21, 2020 Letter, at 1. Through its own 1782 action,
Illumina Cambridge took depositions and obtained documents related to the proceedings it
initiated against Petitioners.

        Respondent’s attempt to shoehorn additional discovery requests for production of foreign
documents from Petitioners—entities not located in the United States—is unreasonable. In
addition to lacking any statutory footing, such an exercise would be antithetical to the twin aims
of Section 1782 because it would, inter alia, protract discovery and delay Petitioners’ streamlined
request for information which has already been (or will soon be) produced in parallel litigation in
the United States. It would also be contrary to well-established law which holds that reciprocal
discovery is not available where, inter alia, the respondent is not a party to the foreign proceedings.
Further, reciprocal discovery would be extremely burdensome to Petitioners as they would need


       quinn emanuel urquhart & sullivan, llp
       LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE C ITY
       LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
       Case 5:20-mc-80152-WHO Document 41-3 Filed 01/27/21 Page 3 of 5




to engage foreign counsel and translators to review and translate information as well as assess the
implications of various foreign disclosure and data protection laws and regulations.1

        Unlike Respondent’s attempt to have an additional bite at the apple after already obtaining
discovery in parallel Section 1782 proceedings,2 Petitioners merely seek to obtain discovery that
has already been produced (or will soon be produced) in existing US litigation.

       Accordingly, Petitioners request that Respondent withdraw this objection.3

    2. The Application Does Not Circumvent Any UK Policy

        Respondent fails to identify any basis to suggest that Petitioners’ Application seeks to
circumvent any law or policy of the United Kingdom. As Respondent’s letter notes and concedes,
Petitioners never actually requested extended disclosure in the UK proceeding and it is unclear
how, even if they did, the Application would circumvent proof-gathering restrictions in that
jurisdiction. As explained in the Declaration of Mark Ridgway, Petitioners did not seek disclosure
in the United Kingdom because of the expedited nature of the proceedings, which would have
limited, as a practical matter, the availability of disclosure in the English proceeding. Declaration
of Mark Ridgway,¶¶26-29 (ECF No. 15).

        While there is no circumvention of UK law or policy, and in light of the trial having
commenced, we will withdraw our discovery request as to the UK Proceedings for the sole purpose
of narrowing the issues in the hope the parties can achieve a negotiated resolution in this matter
and avoid motion practice.




1
   Indeed, and as an example, producing and importing information from Europe and other parts
of the world into the United States would implicate a range of foreign laws, rules, and regulations,
including privilege and blocking statutes, that would render any discovery exercise extremely
burdensome, if not legally impossible, for Petitioners.
2
    See e.g. In re Republic of Ecuador, No. C-10-80225 MISC CRB, 2011 WL 736868, at *10
(N.D. Cal. Feb. 22, 2011) (denying reciprocal discovery from respondent who had already received
“discovery via § 1782 in other proceedings”).
3
    Respondent’s October 21 letter also appears to protest that Petitioners’ subpoena “calls for
information concerning several more countries than Illumina Cambridge’s subpoena addressed or
was able to address.” Resp. Ltr. at 2. Respondent then argues that it “should have the opportunity
to seek discovery relevant to those countries, and it has not had that opportunity to date.” Id.
However, these protestations are unfounded for two reasons. First, Illumina Cambridge—who
through their own actions initiated the various foreign proceedings at issue here—has already
modified the protective order in its own Section 1782 action to expand the foreign proceedings in
which it can use 1782 evidence. Second, Illumina is not a party to all but one of the foreign
proceedings, and thus would not be able to “use” any information obtained through any reciprocal
discovery.


                                                 2
       Case 5:20-mc-80152-WHO Document 41-3 Filed 01/27/21 Page 4 of 5




    3. There Is No Undue Burden

       As EP’ 287 and EP’ 415 are only at issue in the UK Proceedings, and for the sole purpose
of narrowing the issues between the parties, we will also withdraw our request for information
concerning EP’ 287 and EP ’415.

    4. Petitioners Are Willing to Consider a Protective Order

        As Petitioners noted in their Application, Petitioners are willing to discuss a suitable
protective order to address Respondent’s concerns. See ECF No. 2 at 24. Petitioners respectfully
request that by November 30, 2020 you propose a suitable protective order for our review.

    5. Information Already Exists And Production Would Promote Twin Aims Of Section
       1782

         Instruction 14 states that the “Requests shall be deemed continuing in nature”. It would be
highly inefficient—and thus contrary to one of the twin aims of Section 1782—for Petitioners to
renew their application each time a responsive document becomes available. This is particularly
so here where the knowledge which would form the basis of the transcripts already exists and will
be produced as a matter of course in parallel proceedings. Unlike the cases Respondent cites in its
letter, there is nothing new to “create” or “prepare” here. 4 Further, the legal, operational, and
economic burden on Respondent is minimal, if not non-existent, as the information sought in the
1782 Subpoena will in any event need to be produced in the US litigations.

       Petitioners therefore respectfully request that Respondent withdraw this objection.

    6. The Document Requests Are Not Overbroad

       This objection is a non-issue as Petitioners are only seeking documents that have already
been (or will soon be) produced in parallel US actions. Thus, there will be no need to duplicate
any redactions effort as Petitioners only plan to use the documents in whatever form they are
produced in the US litigations.5

    7. The Instructions Are Reasonable

        While Instructions 2 and 3 are standard-form instructions for any Rule 45 Subpoena,
Petitioners are willing to withdraw these in the interests of narrowing the issues.

       With respect to Instruction 6, Respondent’s duty is consistent with FRCP 45(e)(1)(A): “A
person responding to a subpoena to produce documents must produce them as they are kept in the


4
   See e.g. Insituform Techs., Inc. v. Cat Contracting, Inc., 168 F.R.D. 630, 633 (N.D. Ill. 1996)
(Rule 45 “does not contemplate that a non-party will be forced to create documents that do not
exist”) (emphasis added).
5
   Petitioners do not waive any rights with respect to objecting to any assertion of privilege,
trade secret, or non-responsiveness of any document.


                                                 3
        Case 5:20-mc-80152-WHO Document 41-3 Filed 01/27/21 Page 5 of 5




ordinary course of business or must organize and label them to correspond to the categories in the
demand.” Instruction 7 is consistent with the approach Respondent has taken in objection 6, and
provides an efficient mechanism to narrow the scope of issues in any motion to compel and/or
additional relief.

       Finally, Instruction 14 is proper for the reasons given above.

Next Steps

        In light of the foregoing, Petitioners therefore respectfully request that Respondent
withdraw Objections 1, 5, 6 and 7 (as it pertains to Instructions 6, 7 and 14). As noted above,
with respect to Objection 4, Petitioners are willing to consider a suitable protective order. We
kindly request that you send us a draft protective order by November 30, 2020 for Petitioners’
review.

       We are available to meet and confer on these issues early next week in order to resolve
them and avoid motion practice.

All of Petitioners’ rights are reserved.

Very truly yours,

/s/ Lucas Bento

Lucas Bento




                                                4
